
	

113 HR 1079 IH: Military Judicial Reform Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1079
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Ms. Speier (for
			 herself, Mr. Meehan,
			 Mr. Braley of Iowa,
			 Ms. Pingree of Maine,
			 Ms. Kuster,
			 Ms. Edwards, and
			 Mrs. Carolyn B. Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Uniform Code of Military Justice to
		  eliminate the authority of the convening authority to modify the findings and
		  sentence of a court-martial as a matter of command prerogative involving the
		  sole discretion of the convening authority.
	
	
		1.Short titleThis Act may be cited as the
			 Military Judicial Reform Act of
			 2013.
		2.Elimination of
			 convening authority discretion to modify the findings and sentence of
			 courts-martial
			(a)Required action
			 by convening authority upon receipt of court-Martial findings and
			 sentenceSection 860 of title
			 10, United States Code (article 60 of the Uniform Code of Military Justice) is
			 amended by striking subsections (c) through (e) and inserting the following new
			 subsection (c):
				
					(c)(1)As soon as practicable after the receipt of
				the findings and sentence of a court-martial by the convening authority, the
				convening authority shall approve of the sentence in whole. Except as provided
				in section 858b(b) of this title (article 58b(b)), the convening authority
				shall have no authority whatsoever to modify the findings or sentence of the
				court-martial.
						(2)Under regulations of the Secretary
				concerned, a commissioned officer commanding for the time being, a successor in
				command, or any person exercising general court-martial jurisdiction may act
				under paragraph (1) in place of the convening
				authority.
						.
			(b)Submission of
			 matters by the accused; TreatmentSubsection (b) of such section
			 and article is amended to read as follows:
				
					(b)(1)The accused may submit to the convening
				authority matters for inclusion in the final record of trial. Any such
				submission shall be in writing. Except in a summary court-martial case, such a
				submission shall be made within 10 days after the accused has been given an
				authenticated record of trial. In a summary court-martial case, such a
				submission shall be made within seven days after the sentence is
				announced.
						(2)If the accused shows that additional
				time is required for the accused to submit such matters, the convening
				authority or other person taking action under this section, for good cause, may
				extend the applicable period under paragraph (1) for not more than an
				additional 20 days.
						(3)In a summary court-martial case, the
				accused shall be promptly provided a copy of the record of trial for use in
				preparing a submission authorized by paragraph (1).
						(4)The accused may waive the right to
				make a submission under paragraph (1). Such a waiver may not be
				revoked.
						.
			(c)Repeal of other
			 authority for convening authority To suspend sentenceSection 871 of such title (article 71 of
			 the Uniform Code of Military Justice) is amended by striking subsection
			 (d).
			(d)Conforming
			 amendments
				(1)UCMJSection 856a(b) of such title (article
			 56a(b) of the Uniform Code of Military Justice) is amended by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)the sentence is set aside or otherwise
				modified as a result of any action authorized to be taken during post-trial
				procedure and review under subchapter
				IX;
						.
				(2)Transitional
			 compensation for dependents of members separated for dependent
			 abuseSection 1059(e) of such title is amended by striking
			 paragraph (3).
				
